UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7759


KENIS RAY JOHNSON,

                Petitioner - Appellant,

          v.

FRANK PERRY,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-hc-02132-D)


Submitted:   April 28, 2015                 Decided:   May 11, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenis Ray Johnson, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenis         Ray    Johnson     seeks    to     appeal    the   district         court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues     a       certificate        of      appealability.              See    28     U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue     absent         “a   substantial       showing        of   the     denial       of     a

constitutional right.”              Id. § 2253(c)(2).           When a district court

denies relief on the merits, a prisoner satisfies this standard

by   demonstrating            “that       reasonable     jurists      would       find        the

district       court’s        assessment        of     the     constitutional          claims

debatable      or    wrong.”          Slack    v.    McDaniel,      529    U.S.    473,       484

(2000); see also Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003).        When      a    district      court     denies    relief      on    procedural

grounds,       a    prisoner        must     demonstrate       that    the       dispositive

procedural ruling is debatable and that the petition states a

debatable claim of the denial of a constitutional right.                                      See

Slack, 529 U.S. at 484-85.

     Appellant            argues      that     his     retained       counsel         rendered

ineffective assistance by failing to properly advise him during

plea negotiations.             The state court rejected this argument, so

Appellant          now    seeks      federal        habeas     relief.           Under        the

circumstance of this case, Appellant must show the state court’s

decision       “resulted       in     a    decision    that     was   contrary         to,     or

                                                2
involved      an   unreasonable    application         of,   clearly    established

Federal law, as determined by the Supreme Court of the United

States.”      28 U.S.C. § 2254(d)(1) (2012).

      We have independently reviewed the record and conclude that

Johnson has not made the requisite showing.                  The Sixth Amendment

right   to     counsel     “extends   to       the    plea-bargaining      process.”

Lafler v. Cooper, 132 S. Ct. 1376, 1384 (2012).                         To succeed,

Appellant must show “that counsel’s representation fell below an

objective standard of reasonableness” and that “the outcome of

the   plea     process     would   have    been       different     with   competent

advice.”       Id. (internal quotation marks omitted).                     Under the

circumstances of this case, Appellant must show that but for

counsel’s advice that he “would have accepted the plea and the

prosecution would not have withdrawn it in light of intervening

circumstances”; “that the court would have accepted its terms”;

and “that the conviction or sentence, or both, under the offer’s

terms would have been less severe than under the judgment and

sentence that in fact were imposed.”                 Id. at 1385.

      In part, the state court denied relief because Appellant

could   not    show   he   would   have        accepted   the   plea.      Appellant

sought to establish this fact based on his own assertion that he

would have accepted the plea.              But evidence indicated Appellant

was advised he faced a substantial sentence if he rejected the

plea and Appellant had ample opportunity to review the evidence

                                           3
against him prior to rejecting the plea.                           These circumstances

undermine the credibility of Appellant’s assertion that he would

have accepted the plea.               Considering this conflict, the state

court’s    application        of   Lafler       was   not     unreasonable     and    the

district       court’s    denial     of    relief     is     not     debatable.       See

Merzbacher      v.    Shearin,     706    F.3d   356,      366–67     (4th   Cir.   2013)

(“[I]t    is     entirely     clear      that    to   demonstrate        a   reasonable

probability that he would have accepted a plea, a petitioner’s

testimony that he would have done so must be credible.”).

     Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                            We

dispense       with    oral    argument      because         the    facts    and    legal

contentions      are     adequately       presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                            4